Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 and 01/06/2021 have been entered.

Drawings
The drawings field 01/14/2020 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of advancing an elastic material to a spreader mechanism, the elastic material comprising a first edge and a second edge separated from the first edge in the cross direction by a central region; activating the elastic material by stretching the elastic material in a machine direction and/or cross 
Regarding claim 12, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of advancing an elastic film to a spreader mechanism, the elastic film comprising a first edge and a second edge separated from spreader mechanism in the cross direction to a first elongation; advancing the elastic film from the spreader mechanism to the anvil; consolidating the elastic film to a second elongation in the cross direction, wherein the second elongation is less than the first elongation, and wherein the elastic film remains stretched in the cross direction at the second elongation in the manner claimed by the applicant.
Henke et al (US 2014/0041786) and Nelson et al (US 2017/0087029) represents the closest prior art. Henke and Nelson both discloses a method for making web laminates in which the web is stretched past the deformation limit or activated to a first elongation and then relaxed to a second elongation less that the first elongation. However, this differs from applicant’s claims in which the elastic film is consolidated to a second elongation, wherein the second elongation is less than the first elongation, and wherein the elastic material remains stretched at the second elongation in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745